81 F.3d 163
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.David HAMLAND, Plaintiff-Appellant,v.Everett HALE, Joan D. Eloranta, Susan B. Hamland, et al.,Defendants-Appellees.
No. 94-3230.
United States Court of Appeals, Seventh Circuit.
Submitted March 18, 1996.*Decided March 26, 1996.

Before CUMMINGS, BAUER, and FLAUM, Circuit Judges.

ORDER

1
In his order of dismissal, Judge Shabaz determined that the allegations in plaintiff David Hamland's complaint concern state court divorce proceedings.   He went on to say that those facts "do not support any claim for relief under federal law."   We agree.


2
The Supreme Court in Akenbrandt v. Richards, 112 S. Ct. 2206 (1992), re-affirmed the longstanding rule that matters involving divorce and custody belong in the state, not federal, courts.   It is a limitation on federal jurisdiction.   Hamland's constitutional claims are inextricably intertwined with the bevy of domestic relations matters that have been ongoing in the Wisconsin state courts for about ten years.   As such, they are beyond the jurisdiction of the federal courts.  Allen v. Allen, 48 F.3d 259, 261-62 (7th Cir.1995).


3
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that argument would not be helpful to the court in this case.   The notice provided that any party might file a "Statement as to Need for Oral Argument."   See Fed.R.App.P. 34(a);  Circuit Rule 34(f).   No such statement having been filed, the appeal has been submitted on the briefs and record alone pursuant to Rule 34(f)